                                            Case 5:20-cv-08216-LHK Document 19 Filed 04/12/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11

                                  12       RAFAEL ARROYO,                                     Case No. 20-CV-08216-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiff,                           ORDER GRANTING UNOPPOSED
                                                                                              MOTION TO DISMISS THE FIRST
                                  14              v.                                          AMENDED COMPLAINT WITH
                                                                                              PREJUDICE
                                  15       DORCICH FARMS, LLC, et al.,
                                                                                              Re: Dkt. No. 15
                                  16                     Defendants.

                                  17

                                  18           On January 29, 2021, Defendants filed the instant motion to dismiss the first amended

                                  19   complaint for failure to state a claim. ECF No. 15 (“Mot.”).1 Plaintiff’s response to the instant

                                  20   motion was due on February 12, 2021. Yet as of today, April 12, 2021, Plaintiff—who is

                                  21   represented by counsel from the “Center for Disability Access” division of Potter Handy, LLP—

                                  22   has failed to file a response to the instant motion.

                                  23           Given Plaintiff’s failure to prosecute this case and the merits of the instant unopposed

                                  24

                                  25
                                       1
                                         Defendants’ motion to dismiss contains a notice of motion that is separately paginated from the
                                       memorandum of points and authorities in support of the motion. Civil Local Rule 7-2(b) provides
                                  26   that the notice of motion and the points and authorities in support of the motion must be contained
                                  27   in one document with a combined limit of 25 pages. See Civ. Loc. R. 7-2(b).
                                                                                        1
                                  28   Case No. 20-CV-08216-LHK
                                       ORDER GRANTING UNOPPOSED MOTION TO DISMISS THE FIRST AMENDED COMPLAINT WITH
                                       PREJUDICE
                                           Case 5:20-cv-08216-LHK Document 19 Filed 04/12/21 Page 2 of 4




                                   1   motion, the Court GRANTS the instant unopposed motion. ECF No. 15. The Court holds that

                                   2   Plaintiff has failed to state a claim for violations of the Americans with Disabilities Act (“ADA”)

                                   3   or California’s Unruh Civil Rights Act. The bases for these holdings are set forth in Defendants’

                                   4   unopposed motion. Id.2 Specifically, Defendants’ motion has merit on at least two grounds.

                                   5          First, Defendants’ website complies with the ADA’s Reservations Rule, 28 C.F.R.

                                   6   § 36.302(e)—the sole basis for Plaintiff’s ADA claim. The Reservation Rule requires that a hotel

                                   7   “[i]dentify and describe accessible features . . . to reasonably permit individuals with disabilities to

                                   8   assess independently whether a given hotel or guest room meets his or her accessibility needs.” Id.

                                   9   § 36.302(e)(1)(ii). Defendants’ website details the accessibility of common areas; accessible

                                  10   routes of travel throughout the hotel; and accessible guestrooms. Mot. at 9. Moreover, the Hotel’s

                                  11   website notifies potential guests that they may call for “more information about the physical

                                  12   features of our accessible rooms, common areas, or special services relating to a specific
Northern District of California
 United States District Court




                                  13   disability.” Mot. at 10 (quoting ECF No. 15-2). Thus, Defendants’ website “reasonably permit[s]

                                  14   individuals with disabilities to assess” the accessibility of Defendants’ hotel and guest rooms. 28

                                  15   C.F.R. § 36.302(e)(1)(ii).

                                  16          The weight of authority confirms the Court’s conclusion. Two other courts have dismissed

                                  17   with prejudice virtually identical versions of Plaintiff’s first amended complaint. See Arroyo v.

                                  18
                                       2
                                  19     Defendants also request judicial notice of (1) public webpages on Defendants’ website that are
                                       referenced in Plaintiff’s complaint; (2) a list of the approximately 22 cases that Plaintiff has filed
                                  20   in California federal court according to PACER; and (3) a consent decree filed in the U.S. District
                                  21   Court for the District of Columbia. ECF No. 15-2. Defendants’ request is unopposed. The Court
                                       may take judicial notice of matters that are either “generally known within the trial court’s
                                  22   territorial jurisdiction” or “can be accurately and readily determined from sources whose accuracy
                                  23   cannot reasonably be questioned.” Fed. R. Evid. 201(b). Moreover, courts may consider materials
                                       referenced in the complaint under the incorporation by reference doctrine, even if a plaintiff failed
                                  24   to attach those materials to the complaint. Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005).
                                  25   Documents on “publicly available websites” and public records are proper subjects of judicial
                                       notice. See, e.g., Calhoun v. Google LLC, No. 20-CV-05146-LHK, 2021 WL 1056532, at *5
                                  26   (N.D. Cal. Mar. 17, 2021) (collecting cases). Accordingly, the Court GRANTS Defendants’
                                  27   unopposed request for judicial notice.
                                                                                            2
                                  28   Case No. 20-CV-08216-LHK
                                       ORDER GRANTING UNOPPOSED MOTION TO DISMISS THE FIRST AMENDED COMPLAINT WITH
                                       PREJUDICE
                                          Case 5:20-cv-08216-LHK Document 19 Filed 04/12/21 Page 3 of 4




                                   1   AJU II Silicon Valley, LLC, No. 20-CV-08218-JSW (N.D. Cal. Mar. 16, 2021), ECF No. 24 at 4–5

                                   2   (analyzing Reservations Rule and collecting cases); Arroyo v. JWMFE Anaheim, LLC, No. 21-

                                   3   CV-00014-CJC, 2021 WL 936018, at *2–3 (C.D. Cal. Feb. 16, 2021) (analyzing Reservations

                                   4   Rule).

                                   5            Many more courts have rejected similar claims against hotel websites that have purportedly

                                   6   violated the Reservations Rule. See, e.g., Love v. Marriott Hotel Servs., Inc., No. 20-CV-07137-

                                   7   TSH, 2021 WL 810252, at *5–8 (N.D. Cal. Mar. 3, 2021) (dismissing claims with prejudice as

                                   8   legally futile); Garcia v. Gateway Hotel L.P., No. 20-CV-10752-PA, 2021 WL 936176, at *4

                                   9   (C.D. Cal. Feb. 25, 2021) (same); Strojnik v. Orangewood LLC, 2020 U.S. Dist. LEXIS 11743, at

                                  10   *20 (C.D. Cal. Jan. 22, 2020) (same), aff’d, 829 F. App’x 783 (9th Cir. Nov. 17, 2020); Barnes v.

                                  11   Marriott Hotel Servs., Inc., No. 15-CV-01409-HRL, 2017 WL 635474, at *9 (N.D. Cal. Feb. 16,

                                  12   2017) (granting summary judgment to defendant where Potter Handy, LLP brought similar claim).
Northern District of California
 United States District Court




                                  13   Thus, Plaintiff’s ADA claim is clearly meritless.

                                  14            Second, Plaintiff’s Unruh Civil Rights Act claim must be dismissed because it is

                                  15   dependent on Plaintiff’s meritless ADA claim. Where Plaintiff has failed to plead an ADA

                                  16   violation, an “ADA-predicated . . . Unruh Civil Rights Act claim[] fails as a matter of law.” E.g.,

                                  17   Cullen v. Netflix, Inc., 600 F. App’x 508, 509 (9th Cir. 2015); Zamora v. Wendy’s Int’l, LLC, No.

                                  18   19-CV-06133-LHK, 2020 WL 3469331, at *7 (N.D. Cal. June 25, 2020) (holding same).

                                  19            In sum, Plaintiff has failed to oppose Defendants’ motion to dismiss the first amended

                                  20   complaint and has failed to state a claim for violations of the ADA or Unruh Civil Rights Act.

                                  21   Moreover, amendment would be futile considering the substantial authority against Plaintiff’s

                                  22   claims. See Leadsinger, Inc. v. BMG Music Publ'g, 512 F.3d 522, 532 (9th Cir. 2008).

                                  23   Accordingly, the Court GRANTS Defendants’ unopposed motion to dismiss the first amended

                                  24   complaint with prejudice.

                                  25            The Court also DENIES as moot Defendants’ motion to dismiss the initial complaint for

                                  26   lack of jurisdiction, ECF No. 11, and Plaintiff’s motion for administrative relief on scheduling a

                                  27
                                                                                           3
                                  28   Case No. 20-CV-08216-LHK
                                       ORDER GRANTING UNOPPOSED MOTION TO DISMISS THE FIRST AMENDED COMPLAINT WITH
                                       PREJUDICE
                                          Case 5:20-cv-08216-LHK Document 19 Filed 04/12/21 Page 4 of 4




                                   1   settlement meeting, ECF No. 16.

                                   2   IT IS SO ORDERED.

                                   3

                                   4   Dated: April 12, 2021

                                   5                                         ______________________________________
                                                                             LUCY H. KOH
                                   6                                         United States District Judge
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                                                              4
                                  28   Case No. 20-CV-08216-LHK
                                       ORDER GRANTING UNOPPOSED MOTION TO DISMISS THE FIRST AMENDED COMPLAINT WITH
                                       PREJUDICE
